By the Court:
The maintenance of horse-railroads, and running of cars upon the public streets of the city of San Francisco, designed for the carriage of passengers, is a mere special mode of using the highway, nothing more. The right to maintain such a railroad does not exclude the public from the use of the street, nor does it prevent the crossing of its track by another railroad maintained for a similar purpose, provided the crossing is effected with as little damage as may be.
We see nothing in the circumstances here which required the interposition of a court of equity to enjoin the Central B. B. Co. from maintaining their road in the manner they appear to have pursued.
The question made as to the authority of the city to grant the street railroad companies the right to use the streets of the city is not material to the disposition of this case.
If the defendant is in fact occupying or using the street without proper license to do so, it is no concern of the plaintiff any more than of any other private person, but must be inquired of by the appropriate procedure.
Order affirmed.